DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a method for sampling breath gas, the method comprising: collecting a first breath sample in a first bag, the first breath sample being an initial part of expired gas expired after inspiration; collecting a second breath sample in a second bag, the second breath sample being a latter part of the expired gas; and subtracting first mass spectral data from second mass spectral data, the first mass spectral data being obtained by mass spectroscopy of the first breath sample collected in the first bag, the second mass spectral data being obtained by mass spectroscopy of the second breath sample collected in the second bag.
Regarding claims 2-6: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 7: The prior art, alone or in combination, fails to anticipate or render obvious an apparatus for sampling breath gas, the apparatus comprising: a first bag; a second bag; and a controller for controlling a first breath sample to flow in the first bag and controlling a second breath sample to flow in the second bag so that first mass spectral data is subtracted from second mass spectral data, the first breath sample being an initial part of expired gas expired after inspiration, the second breath sample being a latter part of the expired gas, the first mass spectral data being obtained by mass spectroscopy of the first breath sample in the first bag, the second mass spectral data being obtained by mass spectroscopy of the second breath sample in the second bag.
Regarding claims 8-12: These claims are allowable due to at least their dependency on claim 7.
Regarding claim 13: The prior art, alone or in combination, fails to anticipate or render obvious a system for analyzing breath gas, the system comprising: a bag unit which includes a first bag and a second bag, the first bag being a bag in which a first breath sample is collected, the first breath sample being an initial part of expired gas expired after inspiration, the second bag being a bag in which a second breath sample is collected, the second breath sample being a latter part of the expired gas; a mass spectrometer which obtains first mass spectral data and second mass spectral data, the first mass spectral data being obtained by mass spectroscopy of the first breath sample collected in the first bag, the second mass spectral data being obtained by mass spectroscopy of the second breath sample collected in the second bag; and a data processor which subtracts the first mass spectral data from the second mass spectral data.
Regarding claims 14-20: These claims are allowable due to at least their dependency on claim 13.

The closest prior art found by the examiner includes:
RIGAS ANASTASIA et al., (WO 2021021299 A1), "BREATH ANALYZER AND UREA BREATH TEST METHOD";
MA, Yong-jian et al., (CN 206656892 U), "A gas sample collecting bag for breath test and collecting device";
CHO, HYUN TAE, (WO 2016140389 A1), "WEARABLE DEVICE AND SYSTEM FOR USER MONITORING";
DENNIS DONN et al., (WO 2015134390 A1), "MEDICATION ADHERENCE MONITORING DEVICE";
DING, Wen-jing, (CN 203619536 U), "detected suit for breath test";
JOHNSON HANS PETER STARCK, (WO 2013095284 A1), "METHOD AND DEVICE FOR MEASURING A COMPONENT IN EXHALED BREATH";
MELKER RICHARD J et al., (WO 2013090705 A1), "SYSTEMS AND METHODS FOR USING PHOTOPLETHYSMOGRAPHY IN THE ADMINISTRATION OF NARCOTIC REVERSAL AGENTS";
DENNIS DONN M et al., (WO 2013040494 A1), "SMARTTM SOLID ORAL DOSAGE FORMS";
Christman; N. Thomas et al., (US 20090318823 A1), "Air sampling apparatus and methods"; and
ALLARDYCE RANDALL ALEXANDER et al., (WO 2008060165 A1), "IMPROVEMENTS IN OR RELATING TO BREATH COLLECTION METHODS AND APPARATUS".

     It is known in the prior art to separate breath into a dead space breath volume and an alveolar / gas-exchanging breath volume (e.g. Mah et al.; Ding; Allardyce et al.; etc.) or to just separate the alveolar / gas-exchanging breath volume from the other parts of the exhalation (Johnson et al.; etc.). Further, it is known in the prior art to use a first breath for reference / baseline / calibration (Rigas et al. - [0013], [0058]; English translation of Cho - page 4, fifth full paragraph; Dennis et al. (both WO 2015 and WO 2013 Dennis); Melker et al.) and to subtract the data of the first breath from the data of the second breath (Rigas et al. - [0013], [0058]; English translation of Cho - page 4, fifth full paragraph; Dennis et al. (both WO 2015 and WO 2013 Dennis);  Melker et al.). Still further, it is known in the prior art to use spectrometers for breath analysis (Rigas et al.; Dennis et al. (both WO 2015 and WO 2013 Dennis); etc.).

     The prior art, alone or in combination,  fails to anticipate or render obvious: 1) the separation of breath into a dead space breath volume (first gas sample) and an alveolar / gas-exchanging breath volume (second gas sample) into a first bag and a second bag, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856